Order entered December 5, 2016




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-16-00739-CR
                                       No. 05-16-00793-CR

                                  MIGUEL GONZALES, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 3
                                      Dallas County, Texas
                         Trial Court Cause Nos. F15-59527 & F15-59528

                                           ORDER
       The Court has before it appellant’s November 30, 2016 second motion to extend time to
file his brief in which he asserts the reporter’s record must be corrected before he is able to
present his issues on appeal. Specifically, appellant states, and our review confirms, that pages
41-88 contained in volume 4 (voir dire) are duplications of pages 41-88 of volume 5 (jury trial).
When contacted, court reporter Karren Jones informed appellant that she would need thirty days
in which to correct the record.
       We GRANT appellant’s motion. We ORDER court reporter Karren Jones to file a
corrected volume 4 of voir dire no later than December 29, 2016. Appellant’s brief is due
thirty days after the corrected volume 4 of the reporter’s record is filed or January 30, 2017,
whichever is earlier.
                                                      /s/   LANA MYERS
                                                            JUSTICE